Warner, Chief Justice.
This was a proceeding to eject a tenant who was holding over from certain described rented premises after his term had expired under the rent contract. The defendant filed a counter-affidavit, denying that he was then holding the premises, either by rent or lease, from the plaintiff. On the trial of the issue thus formed, the jury found a verdict for the plaintiff, and also found the sum of $775 00 'due for rent. A motion was made for a new trial, on the several grounds stated therein, which was overruled by the court, and the defendant excepted.
1. There was no error in ruling out the record offered in evidence to show lis pendens, under the facts of this case. The defendant had filed no plea that a former suit was pending between the parties, involving the same subject matter of the rent contract, and the evidence was properly rejected for that reason, even if it would have been otherwise admissible.
2. There was no error in refusing to give in charge the second request of the defendant in relation to Horne and Brown being intruders', under the evidence disclosed in the record. There is no dispute as to the fact that the defendant rented the premises from the plaintiff for the year 1870, and occu*232pied the same for that year, and continued in the possession thereof during the year 1871. The question in dispute between the parties at the trial was whether the defendant abandoned the rented premises in good faith at the end of his term, and afierwards rented the same from Horne, under whom he claimed to hold for the year 1871, or whether he colluded with Horne and retained the possession of the premises, in violation of his rent contract with the plaintiff. In relation to this point in the ease, the evidence was conflicting, but the jury found a verdict for the plaintiff, and, in our judgment, there is ample evidence in the record to sustain it. The questions involved in the issue on the trial between the parties was fairly submitted to the'jury by the court in its charge, and we will not disturb their verdict.
Let the judgment of the court below be affirmed.